


Exhibit 10.3


 

 

 

(MTS LOGO) [img002.jpg]

 

MTS Systems Corporation

 

Executive Deferred Compensation Plan













December 31, 2008
Restated

--------------------------------------------------------------------------------



Table of Contents

 

 

 

 

 

Section

 

 

 

Page

 

 

 

 

 

Section 1.

 

Purpose of the Plan

 

3

 

 

 

 

 

Section 2.

 

Definitions

 

3

 

 

 

 

 

Section 3.

 

Eligibility and Participation in the Plan

 

5

 

 

 

 

 

Section 4.

 

Deferred Compensation and Company Contributions

 

6

 

 

 

 

 

Section 5.

 

Plan Accounts

 

7

 

 

 

 

 

Section 6.

 

Distribution from Accounts

 

8

 

 

 

 

 

Section 7.

 

Form of Distribution

 

11

 

 

 

 

 

Section 8.

 

Funding and Rights to Benefits

 

12

 

 

 

 

 

Section 9.

 

Administration and Claims

 

12

 

 

 

 

 

Section 10.

 

Amendment and Termination

 

13

 

 

 

 

 

Section 11.

 

General Provisions

 

14

2

--------------------------------------------------------------------------------



MTS SYSTEMS CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN (2005)
(Restated December 31, 2008)

          THIS INSTRUMENT, amending and restating the MTS Systems Corporation
Executive Deferred Compensation Plan (2005), is adopted by MTS Systems
Corporation, a corporation organized under the laws of the state of Minnesota
(the “Company”), and shall be effective as of December 31, 2008.

RECITALS

          WHEREAS, the Company established, effective January 1, 2005, the MTS
Systems Corporation Executive Deferred Compensation Plan (2005) (the “Plan”), an
unfunded and nonqualified supplemental executive retirement plan, to provide
additional retirement income to select members of management and other highly
compensated employees of the Company in addition to any benefits such employees
may obtain under the Company’s qualified 401(k) plan;

          WHEREAS, the Plan was established as a separate plan from the
nonqualified supplemental executive retirement plan established by the Company
effective as of December 19, 1994 entitled the “MTS Systems Corporation
Executive Compensation Deferral Plan” (the “1994 Plan”);

          WHEREAS, the Plan is intended to comply with the requirement of Code
§409A, and the Company desires to amend and restate the Plan to comply with the
final regulations promulgated under Code §409A;

          NOW, THEREFORE, the MTS Systems Corporation Executive Deferred
Compensation Plan (2005) is amended and restated in its entirety effective
December 31, 2008 to read as follows:

          1.          Purpose of the Plan. The purpose of this Plan is to
provide Participants with the ability to supplement the retirement benefits
provided by the Qualified Plan of the Company in part by voluntarily deferring
some of their annual compensation as set forth herein.

          2.          Definitions.

          2.1        Account. “Account” is an appropriate bookkeeping account of
record maintained by the Company for the sole purpose of measuring and
determining the amounts, if any, to be paid to a Participant pursuant to this
Plan and shall consist of Deferred Compensation, if any, Company Contributions,
if any, and equivalent interest credited thereon. Each Participant shall have a
single Account except that, at the election of the Company, separate subaccounts
for Deferred Compensation and Company Contributions may be established.

          2.2        Affiliate. “Affiliate” is an entity that would be
considered with the Company a single employer under Code §414(b) and (c) and
§1563(a), except that 50% shall be substituted for the 80% each place it appears
in Code §414(b) and (c) and §1563(a).

          2.3        Aggregated Plans. “Aggregated Plans” includes this Plan and
any other like-type plan of the Company or any Affiliate in which a given
Participant participates and as to which Treas. Reg. §1.409A-1(c)(2) requires
the aggregation of all such nonqualified deferred compensation in applying Code
§409A, but shall not include the 1994 Plan. Notwithstanding the foregoing: (a)
the plan for a Participant is treated as a separate plan from the plan for any
other Participant, even though such plans may be incorporated into a single
written document such as this Plan and covering all Participants; (b) with
respect to each Participant, Deferred Compensation, Company Contributions shall
represent

3

--------------------------------------------------------------------------------



separate plans; and (c) two otherwise Aggregated Plans in which the Participant
participates as an employee in one plan and as a director or independent
contractor in the other are two separate plans.

          2.4        Code. “Code” is the Internal Revenue Code of 1986, as
amended.

          2.5        Committee. “Committee” is the Human Resources Committee of
the Board of Directors of the Company, or such other committee designated by the
Board of Directors to administer this Plan.

          2.6        Company. “Company” is MTS Systems Corporation, a
corporation organized under the laws of the state of Minnesota, and any
Affiliates.

          2.7        Company Contributions. “Company Contributions” are amounts,
if any, credited by the Company to the Account of a Participant under Section
4.2 and that are not subject to the election under Section 4.1.

          2.8        Compensation. “Compensation” is any compensation paid to a
Participant by the Company in any Plan Year, as would be reported on Form W-2,
including any form of variable compensation and any amounts of compensation
which would have been paid to the Participant in such year except that such
Participant elected to defer such amounts under this Plan, any tax-qualified or
non-tax qualified plan of deferred compensation maintained by the Company, but
shall exclude any compensation recognized as a result of the exercise of a stock
option and any taxable distribution from the Qualified Plan or any other non-tax
qualified plan of deferred compensation maintained by the Company. For a
non-employee member of the Board of Directors of the Company, “Compensation” is
the director’s fees paid by the Company other than in the common stock of the
Company.

          2.9        Deferred Compensation. “Deferred Compensation” is the
Participant’s Compensation which the Participant has elected to have treated as
Deferred Compensation under Section 4.1 of this Plan, in addition to the Company
Contributions, if any, to the Plan.

          2.10      Measuring Investments. “Measuring Investments” is a
hypothetical investment used for the purpose of measuring income, gains and
losses to the Accounts of Participants (as if the Accounts had in fact been so
invested); provided that such amounts reflect actual predetermined investments
or notional amounts in accordance with Treas. Reg. §31.3121(v)(2)-1(d)(2).

          2.11      Participant. “Participant” is any management or highly
compensated employee or classification of such employees of the Company,
selected from time to time to participate in this Plan as provided in Section
3.1 and any non-employee member of the Board of Directors of the Company.

          2.12      Performance-Based Compensation. “Performance-Based
Compensation” is that portion of the Participant’s Compensation, if any, where
the amount of, or entitlement to, is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, provided that the
performance criteria are established not later than 90 days after commencement
of the performance period and the outcome is substantially uncertain at the
time. The Company will determine the status of Compensation as Performance-Based
Compensation in accordance with Treas. Reg. §1.409A-1(e).

          2.13      Plan. “Plan” is the MTS Systems Corporation Executive
Deferred Compensation Plan (2005), as restated effective December 31, 2008.

          2.14      Plan Administrator. “Plan Administrator” shall mean the
Committee, or other person or committee designated by the Committee in
accordance with Section 7.2.

          2.15      Plan Year. “Plan Year” shall mean the calendar year, ending
each December 31.

4

--------------------------------------------------------------------------------



          2.16      Qualified Plan. “Qualified Plan” is the MTS Retirement
Savings Plan, effective as of October 1, 1966, as amended from time to time.

          2.17      Separation from Service. “Separation from Service” shall
mean the Participant’s termination of employment with the Company and its
Affiliates whether on account of death, retirement, disability or otherwise. The
Company will determine whether a Participant has incurred a Separation from
Service based on the facts and circumstances and as described in Treas. Reg.
§1.409A-1(h)(1)(ii). A Participant incurs a Separation from Service if the
Company and the Participant reasonably anticipate, based on the facts and
circumstances, the Participant will not perform any additional services after a
certain date or that the level of bona fide services (whether performed as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed over the
immediately preceding 36-month period (or, if less, the period the employee has
rendered service to the Company) (“Average Prior Service”). A Participant is
presumed to have incurred a Separation from Service if the Participant’s service
level decreases to 20% or less than the Average Prior Service and is presumed to
not have incurred a Separation from Service if the Participant’s service level
continues at a rate which is 50% or more of the Average Prior Service. No
presumption applies where the Participant’s service level is more than 20% and
less than 50% of the Average Prior Service. A Participant does not incur a
Separation from Service if the Participant is on military leave, sick leave, or
other bona fide leave of absence if such leave does not exceed a period of 6
months, or if longer, the period for which a statute or contract provides the
Participant with the right to reemployment with the Company. If a Participant’s
leave exceeds 6 months but the Participant is not entitled to reemployment under
a statute or contract, the Participant incurs a Separation from Service on the
next day following the expiration of 6 months, (12 months where a leave of
absence is due to a condition that may constitute a disability unless the
Company or the Participant terminate the leave sooner). In accordance with and
subject to Treas. Reg. §1.409A-1(h)(4), if the Company sells its assets to an
unrelated party purchaser where the Participants otherwise would incur a
Separation from Service and where such Participants will provide services to the
purchaser after the sale closing, the Company and the purchaser retain
discretion no later than the asset sale closing date to specify in writing
whether the Participants will incur a Separation from Service; provided however
that all affected Participants shall be treated uniformly.

          2.18      Specified Employee. “Specified Employee” is, if any stock of
the Company or any Affiliate is publicly traded on an established securities
market or otherwise on the Participant’s Separation from Service, a Participant
who is a key employee as described in Code §416(i)(1)(A), disregarding paragraph
(5) thereof. For purposes of determining key employees under Code §416(i)(1)(A),
the definition of compensation shall be the same as defined in the Company’s
Retirement Savings Plan, but excluding any compensation of a Participant whose
location is not effectively connected with the conduct of a trade or business
within the United States. If a Participant is a key employee at any time during
the 12 months ending on each September 30, the Participant is a Specified
Employee for the 12 month period commencing on the next January 1. Any such
identification of a Specified Employee under this Plan shall apply to all
nonqualified deferred compensation plans in which the Specified Employee
participates. In the case of certain corporate transactions (a merger,
acquisition or spin-off), or in the case of nonresident alien employees, the
Employer will determine Specified Employees in accordance with Treas. Reg.
§1.409A-1(i).

          2.19      Valuation Date. “Valuation Date” is any date designated by
the Committee on which the fair market value of the Accounts of Participants is
determined. For purposes of determining the time of payment of any distribution
from this Plan, Valuation Date shall mean the last day of each calendar month
during the Plan Year.

          3.          Eligibility and Participation in the Plan.

          3.1        Employee Eligibility. The Committee, in its sole
discretion, will select the employees or classification of employees of the
Company who shall be eligible to become Participants in the Plan, provided that
each such employee would be a member of a select group of management or highly
compensated employees, as determined under the Employee Retirement Income
Security Act of 1974,

5

--------------------------------------------------------------------------------



as amended, and regulations thereunder. Any change in the employee status as a
member of a classification eligible for the Plan (other than upon Separation
from Service) shall be effective as of the first day of the next Plan Year. An
employee who becomes eligible or who is selected to participate in the Plan
during the Plan Year shall become a Participant on the first day of the next
month following such selection and shall make an election in accordance with
Section 4.1.

          3.2      Director Eligibility. A non-employee member of the Board of
Directors of the Company shall be eligible to participate in this Plan upon the
director’s initial election as a member of the Board. A director who becomes
eligible shall become a Participant on the first day of the next month following
such election and shall make an election in accordance with Section 4.1.

          3.3      Termination of Eligibility and Participation. Each designated
employee or classification of employees shall be eligible to contribute to this
Plan and to receive any Company Contributions until such time as the Committee
revokes such designation; provided, however, that the employee shall continue to
be a Participant in this Plan to receive benefits until the Participant’s
Account is fully paid. A non-employee director shall eligible to contribute to
this Plan and to receive any Company Contributions until such time as the
director incurs a Separation from Service; provided, however, that the director
shall continue to be a Participant in this Plan and to receive the Participant’s
Account until such time as the Participant’s Account is fully paid.

          4.        Deferred Compensation and Company Contributions.

          4.1      Deferred Compensation Election. Each Participant may elect to
defer and contribute any or all of the Participant’s Compensation for the Plan
Year.

 

 

 

 

 

 

           a.        Each election (or deemed election) to defer an amount to
the Participant’s Account as Deferred Compensation under this Section shall:

 

 

 

 

 

            i)          be made upon forms furnished by the Company or by
evidencing such election using an electronic or telephonic medium available to
such individual and acceptable to the Company, at such time as the Company shall
determine and shall conform to such other procedural and substantive rules as
the Company shall establish;

 

 

 

 

 

            ii)          except as provided in Section 6.2, be irrevocable after
the first day of the Plan Year for which the deferral election is made; and

 

 

 

 

 

 

 

            iii)          except as provided in subsection 4.1(b) and (c), be
received by the Company prior to the first day of the Plan Year for which the
deferral election is made.

 

 

 

 

 

 

           b.        With respect to an eligible employee or director who first
becomes a Participant during the Plan Year, the Participant’s election to defer
Compensation for that Plan Year must be received by the Company no later than 30
days after the date of the Participant’s initial eligibility, and, if so
received, the deferral election shall be effective as of the first day of the
month following such receipt, shall be irrevocable for the remainder of the Plan
Year and shall only apply to Compensation earned following the effective date of
the election. With respect to an election to defer a bonus earned over a
specified period that does not constitute Performance-Based Compensation, only
that portion of the bonus will be deferred based on a fraction, the numerator of
which is the number of days remaining in the service period and the denominator
of which is the total number of days in the service period.

 

 

 

 

 

 

           c.         With respect to Performance-Based Compensation, the
Participant’s election to defer may be made no later than 6 months before the
last day of the performance period to which the payment of Performance-Based
Compensation relates.

6

--------------------------------------------------------------------------------



 

 

 

 

           d.         The Participant may elect to defer a dollar amount or
percentage of Compensation, which shall be applicable to all or any portion
(such as base salary, variable compensation or commission) of the Participant’s
Compensation earned during the Plan Year, as determined by the Committee;
provided that the designation of the types of Compensation eligible for deferral
shall be determined prior to the first day of the Plan Year and shall be
irrevocable during such Plan Year.

 

 

 

 

           e.          The Participant shall also elect in writing on the form
on which the deferral election is made, the form of payment as provided in
Section 7.1, which election shall be irrevocable, except as provided in Sections
7.2.

 

 

 

 

           f.          A new election may be made for each subsequent Plan Year
in accordance with the provisions of subsection 4.1(a); provided however, that
in the absence of a timely election, the Participant’s written deferral election
for the preceding Plan Year shall apply to the succeeding Plan Year.

          4.2      Company Contribution. In addition to Deferred Compensation,
the Company may, but shall not be obligated to, contribute to the Plan on behalf
of one or more Participants. The amount of any Company Contribution may be based
on all or any portion (salary, bonus or commissions) of a Participant’s
Compensation, and may take into account contributions that the Company has made
under the provisions of its Qualified Plan and/or as Deferred Compensation.
Company Contributions shall not be subject to the election provided under
Section 4.1, and need not be uniform for all Participants. The Company may,
prior to the date the Participant has a legally binding right to such Company
Contribution, designate the time and form of payment of such Company
Contributions (including any income, gains or losses thereon) and in the absence
of such designation, the time and form of payment in effect for the
Participant’s Deferred Compensation for that Plan Year shall apply (or if no
such election is in effect, in a lump sum in accordance with Section 6).

          4.3      Vesting. Each Participant shall have a fully vested and
nonforfeitable interest in his or her amounts of Deferred Compensation
contributed to the Plan under Section 4.1. Company Contributions under Section
4.2 may be subject to a vesting schedule or other conditions, including but not
limited to non-competition, as determined by the Committee, in its sole
discretion, provided such restrictions are established at the time such
contributions are first credited to the Participant’s Account.

          5.        Plan Accounts.

          5.1      Establishment of Accounts. On the date that an amount of
Deferred Compensation under Section 4.1 would otherwise be paid to the
Participant, that amount shall be credited to an Account on behalf of the
Participant on the books of the Company. As of the last day of the Plan Year, or
such earlier date as the Committee determines, the amount of any Company
Contribution under Section 4.2 shall be credited to the Participant’s Account.
No Participant shall derive any rights or benefits in or to any assets of the
Company solely from the establishment or maintenance of such Accounts on the
books of the Company. The Account shall not constitute or be treated as an
escrow or trust fund of any kind.

          5.2       Designation of Measuring Investments. In the discretion of
the Company and in accordance with procedures to be established by the Company,
each Participant shall elect, as part of the initial enrollment process, and
from time to time thereafter, one or more Measuring Investments that shall be
used to determine the value of such Participant’s Account. If permitted by the
Company, a Participant’s change in Measuring Investments shall designate:

 

 

 

            a.          one or more Measuring Investments for the current
Account balance, and

 

 

 

            b.          one or more Measuring Investments for amounts that are
credited to the Account in the future.

7

--------------------------------------------------------------------------------



An effective change in Measuring Investments shall be effective as of the day
after the Valuation Date coincident with or immediately following the date the
election change is filed. A Participant’s change in Measuring Investments shall
not be effective unless such election change complies with the procedures
established by the Company. The Company may, in its sole discretion, add,
discontinue or substitute a Measuring Investment. In the event the Company does
not permit Participant election of Measuring Investments, each Participant’s
Account shall be credited with interest at a rate of return based on a fixed
income investment of 1-10 years maturity as determined in good faith by the
Committee from time to time.

          5.3          Adjustments of Accounts. As of each Valuation Date, the
value of each Account shall be adjusted for credits, distributions and
withholding subtractions under Section 11.3 during the valuation period and the
value of each Account shall be adjusted for income, gains and losses during the
valuation period as if the Account had in fact been invested in the Measuring
Investments selected by the Participant during such period. The Committee shall
establish additional rules for the adjustment of Participants’ Accounts as it
deems necessary and appropriate. All such determinations shall be final and
binding on all Participants. The Company shall provide to the Participant at
least annually a written statement setting for current value of each Account and
any changes to the Account.

          6.            Distributions from Accounts.

          6.1          Separation from Service.

 

 

 

 

               a.          With respect to a Participant who is not a Specified
Employee, unless earlier distributed as provided herein or except as permitted
by Section 6.7, distribution of the Participant Account shall commence on the
Valuation Date coincident with or immediately following the Participant’s
Separation from Service with the Company and shall be made as soon as
practicable (but no later than the 90th day) after such Valuation Date in the
form elected by the Participant in accordance with Section 4.1 or, if
applicable, as designated by the Employer in accordance with Section 4.2.

 

 

 

 

               b.          With respect to a Participant who is a Specified
Employee, unless earlier distributed as provided herein or except as permitted
by Section 6.7, distribution of the Participant Account shall commence on the
Valuation Date coincident with or immediately following the 181st day after the
date of the Participant’s Separation from Service with the Company and shall be
made as soon as practicable (but no later than the 90th day) after such
Valuation Date in the form elected by the Participant in accordance with Section
4.1 or, if applicable, as designated by the Employer in accordance with Section
4.2.

 

 

 

 

6.2

     Unforeseeable Emergency.

 

 

 

 

               a.          If the Committee determines that the Participant has
incurred an Unforeseeable Emergency, the Participant shall receive a
distribution from the Participant’s Account as of the Valuation Date coincident
with or immediately preceding the date of the approval of the Unforeseeable
Emergency by the Committee, and shall be made in a single lump sum as soon as
practicable (but no later than the 30th day) after such approval. To receive
such a distribution, the Participant must file a written distribution request
with the Committee, specifying the basis for the Unforeseeable Emergency and the
amount requested, and shall furnish such supporting documentation of the request
as the Committee may require. The amount of the payment based on Unforeseeable
Emergency shall not exceed the amount that is reasonably necessary to satisfy
the emergency, and shall include the amounts necessary to pay any federal, state
or local income taxes reasonably anticipated to result from the payment, or the
value of the Participant’s Account, whichever is less. A distribution for an
Unforeseeable Emergency shall not be made after the death of the Participant or
after the occurrence of any distribution event.

8

--------------------------------------------------------------------------------



 

 

 

 

 

 

          b.          “Unforeseeable Emergency” means:

 

 

 

 

 

 

 

              i)          a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant,
the Participant’s spouse, a beneficiary or the Participant’s dependent (as
defined in Code §152(a) but without regard to Code §152(b)(1), (b)(2) and
(d)(1)(B));

 

 

 

 

 

 

 

              ii)         loss of the Participant’s property due to casualty; or

 

 

 

 

 

 

 

              iii)        other similar extraordinary and unforeseeable
circumstances arising as a result of the events beyond the control of the
Participant.

 

 

 

 

 

 

          c.           Whether a Participant is faced with an Unforeseeable
Emergency that may permit a distribution to be made under Section 6.2 is to be
determined based on the relevant facts and circumstances of each case and Treas.
Reg. §1.409A-3(i)(3), but, in any case, a distribution on account of an
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved:

 

 

 

 

 

 

 

 

    i)          through reimbursement or compensation from insurance or
otherwise;

 

 

 

 

 

 

 

              ii)         by liquidation of the Participant’s assets to the
extent the liquidation of such assets would not itself cause severe financial
hardship; or

 

 

 

 

 

 

 

 

    iii)        by cessation of deferrals under the Plan.

 

 

 

 

 

 

The Company must take into account any additional compensation available upon
the cessation of deferrals under the Plan, but may disregard amounts available
as a hardship distribution or a loan from the Qualified Plan or as an
unforeseeable emergency distribution under another nonqualified plan sponsored
by the Company.

 

 

 

 

 

 

          d.           A Participant may cancel an existing and otherwise
irrevocable election for that Plan Year at any time following the Participant’s
receipt of a distribution for an Unforeseeable Emergency or of a distribution
from the Company’s Qualified Plan based on a hardship within the meaning of
Treas. Reg. §1.401(k)-1(d)(3).

 

 

 

 

 

 

          e.           Neither a Participant’s request nor failure to request a
distribution upon an Unforeseeable Emergency or the Company’s acceptance or
rejection of such a request shall be deemed a change in payment election under
this Plan.

 

 

 

 

 

 

6.3     Disability.

 

 

 

 

 

 

          a.           If the Participant has incurred a Disability, payment of
the Participant’s Account shall be made to the Participant’s beneficiary as of
the Valuation Date coincident with or immediately following the Participant’s
Separation from Service as a result of the Disability and shall be made in a
single lump sum payment as soon as practicable (but no later than the 90th day)
after such Valuation Date.

 

 

 

 

 

 

          b.          “Disability” is any medically determined physical or
mental impairment that is expected to result in death or continue for at least
12 months and that renders the Participant unable to engage in any substantial
gainful activity or for which the Participant receives at least three months of
benefits under a Company-sponsored disability plan.

9

--------------------------------------------------------------------------------



 

 

 

 

6.4      Death.

 

 

 

 

           a.          If the Participant dies, whether prior to the
commencement of payment or after payments have begun, payment of the
Participant’s Account (or any portion that remains unpaid) shall be made to the
Participant’s beneficiary in a single lump sum payment as of the Valuation Date
coincident with or immediately following the Participant’s death and shall be
made as soon as practicable (but no later than the 90th day) after such
Valuation Date.

 

 

 

 

           b.          Each Participant shall file with the Company, on form
prescribed by the Company, a written designation of the person or persons to
receive the Participant’s Account under this Plan. This right shall include the
right to name and change primary and contingent beneficiaries, but any
designation of beneficiaries shall be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. Prior
to the death of the Participant, no spouse or surviving spouse of a Participant
and no person designated to be a beneficiary shall have any rights or interest
in the benefits credited under this Plan including, but not limited to, the
right to be the sole beneficiary or to consent to the designation of
beneficiaries (or the changing of designated beneficiaries) by the Participant.
In the absence of such written designation or if the beneficiaries so named
predeceased the Participant, the Participant’s beneficiary shall be the same
person(s) designated as such under the terms of the Qualified Plan.

 

 

 

 

6.5

Change in Control.

 

 

 

 

          a.          In the event of a Change in Control of the Company,
distribution of the Participant’s Account shall be made as of the Valuation Date
coincident with or next following the Change in Control and shall be made in a
lump sum payment as soon as practicable (but no later than the 90th day) after
such Valuation Date.

 

 

 

 

          b.          “Change in Control” is a change in control as defined in
the Company’s 2006 Stock Incentive Plan, as amended from time to time.

 

 

 

           6.6     Permissible Acceleration. Notwithstanding anything in this
Article 6, the Committee, in its sole discretion and without any Participant
discretion or election, operationally may elect to accelerate the time or
schedule of payment from the Plan in any or all of the circumstances described
in Treas. Reg. §§1.409A-3(j)(4)(ii) through (xiv); provided that the Committee
must treat all similarly situated Participants on a reasonably equivalent basis.
Such circumstances include, but are not limited to:

 

 

 

 

          a.          the mandatory lump-sum payment of the remaining balance in
the Participant’s Accounts in the Plan and all Aggregated Plans, provided the
payment amount does not exceed the applicable dollar amount under Code
§402(g)(1)(B);

 

 

 

 

          b.          any required withholding of income or employment taxes
with respect to any amounts in a Participant’s Account (whether or not
distributable at the time) shall be distributed from the Participant’s Account
at the time such withholding is required to be paid, and shall be applied to pay
such required withholding; and

 

 

 

 

          c.          any payment pursuant to Section 8.5.

 

 

 

 

6.7

Subsequent Election to Defer.

 

 

 

 

          a.          A Participant may elect to further defer distribution of
the Participant’s Account payable upon a Separation of Service if:

10

--------------------------------------------------------------------------------



 

 

 

 

 

 

          i)          the election to further defer is made at least twelve
months prior to the date of the Participant’s Separation from Service; and

 

 

 

 

 

 

          ii)          such Participant has not previously elected pursuant to
this Section to defer distribution of the Participant’s Account.

 

 

 

 

 

No spouse, former spouse, designated beneficiary or other person shall have any
right to participate in the Participant’s decision to further defer distribution
of all or a portion of the Participant’s Account.

 

 

 

 

 

          b.       The Participant must elect that, except in the event of
death, Disability or Unforeseeable Emergency, the Participant’s Account will
distributed on either:

 

 

 

 

 

 

           i)         the fifth anniversary of the date of the Participant’s
Separation from Service; or

 

 

 

 

 

 

           ii)        the first day of the month following the date the
Participant attains age 60, provided such date is later than the fifth
anniversary of Participant’s Separation from Service.

 

 

 

 

 

           c.       An election to change the form of payment under Section 7.2
shall be considered a subsequent election to defer and shall comply with the
provisions of this Section.

 

 

 

 

 

7.        Form of Distribution.

 

 

 

 

          7.1       Form. Upon a Participant’s Separation from Service, unless
distributed earlier in accordance with the Plan, distribution of the
Participant’s Account shall be made in one or more of the following forms
designated by the Participant provided the election is made at the same time and
subject to the conditions set forth in Section 4.1:

 

 

 

 

 

 

 a.         a single lump sum; or

 

 

 

 

 

           b.         a series of monthly installments over 60 months, provided,
however, that installments shall be made quarterly if the aggregate amount of
monthly payments per quarter would be less than $5,000.

If the Participant shall have failed to make a timely designation of the form of
distribution or as otherwise provided in Section 6.6(a), the distribution shall
be made in a single lump sum.

          7.2      Election to Change Form. An election to change the form of
payment under Section 7.1 with respect to amounts previously credited to the
Participant’s Accounts shall be considered a subsequent election to defer and
shall comply with the provisions of Section 6.7. For purposes of Section 6.7 and
the requirements of Treas. Reg. §1.409A-2(b), a series of monthly installments
shall be treated as a single payment.

          7.3      Incompetency. Every person receiving or claiming benefits
under this Plan shall be conclusively presumed to be mentally competent until
the date on which the Plan Administrator receives a written notice in a form and
manner acceptable to the Plan Administrator that such person is incompetent and
that a guardian, conservator or other person legally vested with the care of his
estate has been appointed. In such event, the Plan Administrator may direct
payments of benefits to such guardian, conservator or other person legally
vested with the care of his estate and any such payments so made shall be a
complete discharge of the Company and the Plan Administrator to the extent so
made.

11

--------------------------------------------------------------------------------



          8.          Funding and Rights to Benefits.

          8.1        Unsecured Creditors. The rights of Participants and the
beneficiaries to benefits from this Plan are solely as unsecured creditors of
the Company. Benefits payable under this Plan shall be payable from the general
assets of the Company, and there shall be no fund or other assets securing the
payment of such benefits. In its discretion, the Company may purchase or set
aside assets to provide for the payment of benefits hereunder but such assets
shall in all cases remain assets of the Company. No Participant or former
Participant shall have any legal or equitable right or interest in any Account
or in any funds set aside by the Company or in any assets in which the Company
may invest, from time to time, to fund this Plan.

          8.2         Insurance. The Company may, but is not required to, obtain
insurance in connection with its obligations under this Plan. The Company shall
be the owner and beneficiary of the proceeds of such insurance contract. The
Participant, as a condition of participation under this Plan, shall cooperate
with the Company and shall execute any documents reasonably requested by the
Company to obtain any such insurance.

          8.3         Trust. The Company may establish a grantor trust or other
similar arrangement to fund this Plan, provided that no such arrangement shall
be established which results in the Participant having any rights other than
those of a general unsecured creditor of the Company.

          8.4         Assignment and Levy. The Plan is for the benefit and
protection of Participants and their beneficiaries and the rights, privileges
and except as provided in Section 8.5 benefits herein conferred shall not, to
the extent permitted by law, be subject to alienation, assignment, pledge, levy,
attachment, garnishment or other legal process or in any manner anticipated,
encumbered, committed, withdrawn or surrendered, and neither shall the same be
subject or liable in any way for debts, contracts, or agreements or other claims
of creditors of such Participants or their beneficiaries whether such claims are
now contracted or which may hereafter be contracted or incurred.

          8.5         Domestic Relations Orders. The Plan Administrator may
permit the assignment of the interest of a Participant in the Plan to a
Participant’s former spouse as part of a judgment decree or order, including
approval of a property settlement agreement, that relates to provision of
alimony payments, or marital property rights to a former spouse, made pursuant
to state domestic relations law (including a state community property law) and
that creates a former spouse’s right to all or a portion of the Participant’s
Account under the Plan. Such payments shall not impair the rights of any former
spouse under any such order previously accepted by the Plan with respect to the
Participant’s Account. Payment of benefits may be made in a single lump sum as
of a date specified in the order. To the extent feasible, the rules and
procedures for the determination of an order under this Plan shall be consistent
with the procedures for a qualified domestic relations order under the Qualified
Plan.

          9.           Administration and Claims.

          9.1         Administration. The Plan shall be administered by the
Committee; provided, however, that the Committee may delegate any and all of its
powers and authority to a person or committee appointed by the Company, subject
to its review, and in that case, all references in the Plan to the Committee
shall instead mean such person or other committee. The Committee shall have full
power to construe, interpret and administer this Plan, including to make any
determination required under this Plan and to make such rules and regulations as
it deems advisable for the operation of this Plan. A majority of the Committee
shall constitute a quorum. Actions of the Committee shall be by a majority of
persons constituting a quorum and eligible to vote on an issue. Meetings may be
held in person or by telephone. Action by the Committee may be taken in writing
without a meeting provided all disinterested members of the Committee execute
such action. To the extent it is feasible to do so, determinations, rules and
regulations of the Committee under this Plan shall be consistent with similar
determinations, rules and regulations of the Qualified Plan. All determinations
of the Committee shall be final and binding on all parties, subject only to the
review of the Board of Directors of the Company.

12

--------------------------------------------------------------------------------



          9.2         Named Fiduciary and Plan Administrator. The Company is
designated as the Named Fiduciary and the Plan Administrator of the Plan. The
Chief Financial Officer of the Company is authorized to perform general
administrative functions under the Plan on behalf of the Plan Administrator.
Personnel acting within the scope of their employment on behalf of the Company
in the performance its duties on behalf of the Named Fiduciary and the Plan
Administrator under this Plan shall not become or be deemed to be fiduciaries in
their individual capacity.

          9.3         Claims Procedure and Review. A Participant or beneficiary
(the “claimant”) may make a claim for Plan benefits within the time and in the
manner described herein. Such claim shall be made within 60 days after the claim
arises by filing a written request with the President of the Company, on behalf
of the Plan Administrator. The claim shall be determined by the Plan
Administrator within a reasonable time after the receipt of the written claim.
Notice of the Plan Administrator’s decision shall be communicated to the
claimant in writing. If the claim is denied, the notice shall include the
specific reasons for the denial (including reference to pertinent Plan
provisions), a description of any additional material or information necessary
for the Plan Administrator to reconsider the claim, the reasons for any of such
additional material or information, and an explanation of the review procedure.

          9.4         Appeal. The claimant or his or her duly authorized
representative may, within 90 days after receiving such written notice, request
the Committee to review the Plan Administrator’s decision. The Committee shall
afford the claimant a hearing and the opportunity to review all pertinent
documents and submit issues and comments orally and in writing and shall render
a review decision in writing within 60 days after receipt of request for review.
The review proceeding shall be conducted in accordance with the rules and
regulations adopted from time to time by the Committee, which, to the extent
feasible, shall be consistent with the rules and regulations for the Qualified
Plans.

          9.5         Indemnification. The Company shall indemnify and hold
harmless each member of the Committee and any other employee or officer acting
on behalf of the Company against any and all claims, loss, damages, expenses
(including reasonable attorneys’ fees), and liability (including any amounts
paid in settlement) as a result of the administration of the Plan or the
exercise of discretion or from any other action or failure to act hereunder,
except when the same is judicially determined to be due to gross negligence or
willful misconduct of such person. Notwithstanding the foregoing, the Company
does not assure or guarantee the tax consequences of benefits provided hereunder
or other matters beyond its control.

          10.         Amendment and Termination.

          10.1       Amendments.

 

 

 

 

              a.          The Company reserves the right to amend or modify, in
whole or in part, any or all of the provisions of this Plan at any time by a
written instrument approved by the Committee; provided, however, that, except as
provided in subsection (b), no amendment or modification shall be made which
will deprive any Participant or any Participant’s beneficiary of any vested
benefits to which he or she is entitled under the Plan.

 

 

 

 

              b.          Notwithstanding the foregoing, the Company reserves
the right to amend or modify, in whole or in part, any or all of the provisions
of this Plan at any time by written instrument approved by the Committee to the
extent the Committee determines in its sole discretion, to comply with the Code
§409A, and regulations and other guidance promulgated thereunder, provided that
such amendment will not result in taxation to any Participant under Code §409A.
As a condition to receiving benefits under this Plan, each Participant is deemed
to consent to any such amendment or modification, without further action,
including any reduction in any benefits otherwise considered accrued and vested
prior to the effective date of such amendment or modification.

 

 

 

          10.2        Termination. Continuation of the Plan is not assumed as a
contractual obligation of the Company and the right is reserved by the Company,
by written instrument approved by the Committee, to

13

--------------------------------------------------------------------------------



at any time reduce, suspend or discontinue the Plan, provided no such reduction,
suspension or discontinuance shall deprive any Participant or beneficiary of any
benefits that become vested under the Plan. The Company, by written instrument
approved by the Committee, may terminate the Plan and distribute all of the
Accounts of the Plan under the following circumstances:

 

 

 

 

 

          a.          within 12 months following a dissolution taxable under
Code §331 or with approval of a bankruptcy court under 11 U.S.C. §503(b)(1)(A),
provided that the Plan Accounts are paid to the Participants and are included in
the Participants’ gross income in the latest of (or, if earlier, the taxable
year in which the amount is actually or constructively received):

 

 

 

 

 

 

            i)          the calendar year in which the plan termination and
liquidation occurs; or

 

 

 

 

 

 

            ii)         the first calendar year in which the payment is
administratively practicable.

 

 

 

 

 

          b.         by irrevocable action taken within the 30 days preceding or
the 12 months following a Change in Control, provided the Company distributes
all Plan Accounts (and must distribute the accounts under any Aggregated Plans
which plan the Company also must terminate and liquidate as to each Participant
who has experienced the Change in Control) within 12 months following the date
of Company’s irrevocable action to terminate and liquidate the Plan and
Aggregated Plans. Where the Change in Control results from an asset purchase
transaction, the entity that is primarily liable after the transaction to pay
the Participants’ Accounts shall exercise the discretion to terminate the Plan
and distribute the Accounts.

 

 

 

 

 

 

c.         for any other reason in the Company’s discretion provided that:

 

 

 

 

 

 

            i)          the termination and liquidation does not occur proximate
to a downturn in the Company’s financial health;

 

 

 

 

 

 

            ii)         the Company also terminates all Aggregated Plans in
which any Participant also is a participant;

 

 

 

 

 

 

            iii)        the Plan makes no payments in the 12 months following
the date of the Company’s irrevocable action to terminate and liquidate the Plan
other than payments the Plan would have made irrespective of Plan termination;

 

 

 

 

 

 

            iv)        the Plan makes all payments within 24 months following
the date of the Company’s irrevocable action to terminate and liquidate the
Plan; and

 

 

 

 

 

 

            v)         the Company within 3 years following the date of the
Company’s irrevocable action to terminate and liquidate the Plan does not adopt
a new plan covering any Participant that would be an Aggregated Plan.

          11.      General Provisions.

          11.1     Participant’s Rights. The establishment of this Plan shall
not create any legal or equitable right against the Company unless such right is
specifically provided for in this Plan. Furthermore, nothing in this Plan shall
be construed as giving a Participant the right to be retained in the employment
of the Company, and a Participant shall remain subject to discharge at any time
to the same extent as if this Plan had not been adopted.

          11.2     Notices. Notices required by this Plan to be given to the
Company or a Participant shall be in writing and shall be considered to have
been duly given or served if personally delivered, or sent by first class,
certified or registered mail.

14

--------------------------------------------------------------------------------



          11.3     Tax Withholding. The Company shall, at the time required for
such payment, deduct from the Participant’s Account and remit to the Company or
the proper governmental authorities an amount sufficient to satisfy federal,
state, and local tax withholding requirements with respect to amounts credited
to the Participant’s Account or distributed to the Participant, as the case may
be.

          11.4     Effect on Other Plans. This Plan shall supplement and not
supersede, modify or amend any other plan or program sponsored by the Company,
including but not limited to, the Qualified Plan and the 1994 Plan.

          11.5     Release. Any payment to or for the benefit of any Participant
or designated beneficiaries in accordance with the provisions hereof shall, to
the extent thereof, be in full satisfaction of all claims hereunder against the
Company.

          11.6     Severability. The invalidity or partial invalidity of any
portion of this Plan shall not invalidate the remainder thereof, and said
remainder shall remain in full force and effect.

          11.7     Successors. All obligations of the Company under the Plan
shall be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

          11.8     Governing Law. The laws of the State of Minnesota shall
govern construction and administration of this Plan, except to the extent
preempted by federal law.

***

          IN WITNESS WHEREOF, MTS Systems Corporation has caused its duly
authorized officer to execute this Plan on its behalf, who has been duly
authorized by its Compensation Committee as of the effective date stated above.

 

 

 

 

MTS SYSTEMS CORPORATION

 

 

 

 

By: 

 

 

 

 

 

 

 

 

Its:

 

 

 

 




15

--------------------------------------------------------------------------------